Morris, J.
(dissenting)—I am unable to concur in the rule announced in the maj ority opinion, and. inasmuch as this- and the following case of Nance v. Valentine, post p. 323, 169 Pac. 862, have settled adversely to my conception of the law a question upon which the court has sharply divided, I desire as briefly as possible to express my reasons for my dissent.
We are agreed, as stated in the case of Cushing v. Monarch Timber Co., 75 Wash. 678, 135 Pac. 660, Ann. Cas. 1914C 1239, that the contract here involved is enforcible if the-description of the real property is sufficient to meet the requirements of the statute of frauds if contained in a deed or other contract relating to real estate. The question then is, if a contract relating to this real estate contained the description given in this contract, would such a description-be sufficient under the requirements of the statute of frauds?
The majority opinion proceeds upon a wrong conception of the question here propounded. This is manifest from the quotation and reference to the Cushing case to the effect that parol testimony is not admissible to add to the description contained in a contract relating to real property. That. *319.such is the law cannot be denied and, so far as I know, no court of late years has ever attempted to write a contrary rule. But this is not the question here involved. Respondent is not attempting to add anything to the description contained in his contract. • His position is that the description is sufficient. What he is maintaining, and in this, in my opinion, the law supports him, is that, while parol testimony is not admissible to add to the description of the property, it is admissible to identify the description with its location upon the ground and thus apply it to a definite piece of property. That this is permissible is clearly pointed out in the Cushing case where it is said:
“Parol évidence may be resorted to for the purpose of applying the description contained in a writing to a definite piece of property and to ascertain its location on the ground, but never for the purpose of supplying deficiencies in a description otherwise so incomplete as not to definitely describe any land. The description must be in itself capable of application to something definite before parol testimony can be admitted to identify any property as the thing described, fParol evidence may be resorted to for the purpose of identifying the description contained in the writing with its location upon the ground, but not for the purpose of ascertaining and locating the land about which the parties negotiated and supplying a description thereof which they have omitted from the writing.’ ”
The same distinction is pointed out in Baylor v. Tolliver, 81 Wash. 257, 142 Pac. 678, citing the Cushing case and attempting to show the distinction between those cases where it is sought to add to the description by parol and those, where there is “a description capable of definite ascertainment sufficient with the addition of parol testimony to identify the description with its location upon the ground.” In the Baylor case, it is pointed out that the case falls within the first class as being an attempt to add to the description given, it being necessary, in order to support the contract, to admit parol testimony of the meaning of the words used, which comes within the inhibition stated in the Cushing case.
*320These two cases, in my opinion, correctly announce the rule as supported by the great weight of' authority and should be adhered to.
That, in real estate contracts, it is permissible to show by parol the circumstances of possession, ownership and situation of the parties and their relation to each other and to the property at the time of the negotiations is, in my opinion, a rule of such universal recognition that I shall make but little reference to authorities in its support. In Guyer v. Warren, 175 Ill. 328, 338, 51 N. E. 580, it is said:
“A deed or other written contract is not void for uncertainty in a description of the land sold or conveyed if, from the words employed, the description can be made certain by extraneous evidence of physical conditions, measurements or monuments referred to in the deed.”
In Fish v. Hubbard’s Adm’rs, 21 Wend. (N. Y.) 651, it is said: “A location or application of the description of parcels, must always be made by evidence aliunde.”
In Murray v. Mayo, 157 Mass. 248, 31 N. E. 1063, it is said:
“Any description in a deed or contract of sale of real estate from which the property can be exactly located is sufficient, although parol evidence is necessary to supply the description to the land and fix the boundaries.”
In Baker v. Hall, 158 Mass. 361, 33 N. E. 612, the same rule is thus stated:
“For the purpose of interpreting the document, we may put ourselves ‘in the position of the parties, and ascertain by oral evidence their relation to any property which would satisfy the terms of the memorandum.’ ”
Ryder v. Loomis, 161 Mass. 161, 36 N. E. 836, announces the same rule and says it is well settled. 2 Wharton, Evidence (3d ed.), § 943, makes this familiar illustration in support of the rule: “If an estate be conveyed by the designation of Blackacre, parol evidence is receivable to show what property is known by that name.”
*321Ranney v. Byers, 219 Pa. St. 332, 68 Atl. 971, 123 Am. St. 660, refers to the rule as “a well-recognized doctrine, sustained alike by text-writers and decided cases,” and adds “it is not proving an essential part of the declaration by parol—that cannot be done—but simply identifying or locating .the subject.”
In Gould v. Lee, 55 Pa. 99, the court says:
“Parol evidence is not admissible to alter or contradict what is written, upon the very obvious principle that the writing is the best evidence of the intentions of the parties; but.parol evidence has many times been received to explain and define the subject-matter of written agreements. Herein is no contradiction.”
The distinction between these two rules is pointed out in Peart v. Brice, 152 Pa. St. 277, 25 Atl. 537, in this language:
“A contract for the sale of land in which the description lacks the certainty necessary to locate it, is, without doubt, void. Neither words which do not describe, nor descriptive language, which is equally applicable to any one of several tracts of land, can be supplemented by parol evidence as to what tract was intended. But parol evidence to describe the land intended to be sold is one thing, and parol evidence to apply a written description to land is another and very different thing, and for that purpose is admissible.”
In order to sustain the majority rule it must be held that the maxim “that is certain which can be made certain” is not applicable to cases of this character. This maxim is pointed to in many of the authorities as a sustaining reason for the admissibility of oral testimony in cases of this character. Hurley v. Brown, 98 Mass. 545, 96 Am. Dec. 671; Hodges v. Kowing, 58 Conn. 12, 18 Atl. 979, 7 L. R. A. 87; Smith & Fleek’s Appeal, 69 Pa. 474; Mead v. Parker, 115 Mass. 413, 15 Am. Rep. 110; Robeson v. Hornbaker, 3 N. J. Eq. 60.
There is nothing new or strange about this rule. I have never known it to be questioned but that, under the rules of *322evidence, contracts in writing may be explained by parol evidence so far as to identify the subject-matter and apply the writing to it. 10 R. C. L. 1080, 1081; 17 Cyc. 724. Such a rule has always been recognized by this court. In Newman v. Buzzard, 24 Wash. 225, 64 Pac. 139, it is said:
“Parol evidence is, and must of necessity be, always admissible to identify the property described in and conveyed by a deed to ascertain to what property the particulars of description in the deed apply.”
The same rule is announced in Schultz v. Simmons Fur Co., 46 Wash. 555, 90 Pac. 917; Wetzler v. Nichols, 53 Wash. 285, 101 Pac. 867, 132 Am. St. 1075; Robinson v. Taylor, 68 Wash. 351, 123 Pac. 444, Ann. Cas. 1913E 1011; Old Republic Min. Co. v. Ferry County, 69 Wash. 600, 125 Pac. 1018.
The majority opinion cites many of our own cases. Bearing in mind the rule we have attempted to point out, there is no conflict in them. In so far as an attempt has been made to add to the description by parol it has been denied, but when it was sought to identify the property, it has been permitted. The only exception is Thompson v. English, 76 Wash. 23, 135 Pac. 664, and Gilman v. Brunton, 94 Wash. 1, 161 Pac. 835. These two cases are wrong and, in my opinion, should be overruled, Salin v. Roy, 81 Wash. 261, 142 Pac. 679, referred to by the majority, does not follow the Thompson case, but is bottomed upon the Baylor case as an attempt to add to the description in the contract by explaining the meaning of the words used. If the distinction I have attempted to point out is recognized there will be no confusion; if not, confusion must necessarily arise.
Much more might be said in support of my views, but the foregoing is sufficient to indicate my reasons for dissenting, which is all that need be said.
Ellis, C. J., Main, and Holcomb, JJ., concur with Mourns, J.